DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2021, has been entered.
 
Response to Arguments
	Applicant argues that faster time to discharge is an unexpected results with cetirizine as compared to diphenhydramine.  Further, Applicant argues that the improvement in patient rated pruritis score is also unexpected.  Applicant’s arguments are moot in view of the new prior art set forth below.  The examiner discusses Applicant’s arguments below in light thereof.
	First, with respect to discharge from a clinic or hospital within 1.7+/-0.9 hours, the examiner cites Du (WO2011/003074) for teaching that using cetirizine will make hospital stays comparably shorter by allowing for quicker discharge time as compared to diphenhydramine.  
Du teaches injectable cetirizine for treating acute allergic reactions.  Treatment ranges from mild urticaria to anaphylaxis.  Moreover, Du compares using diphenhydramine versus cetirizine.  Specifically, diphenhydramine is more sedating and cetirizine allows for quicker and safer discharges from an emergency room.  Some reasons for this are the less sedating effect, the ability to conduct earlier cognitive evaluations, and less required monitoring, among others. See par.’s 121, 122, 137, and 138.  Additionally, adverse events associated with diphenhydramine, include QT prolongation and desensitization of antibiotics.  As a result, additional monitoring is required as compared to cetirizine.
	The unexpected results alleged is argued to be discharge from a hospital in 1.7 hours +/- 0.9 hours, rather than 2.1 hours for diphenhydramine.  Applicant argues that this discharge time is unexpectedly faster.
The examiner notes that not only does 1.7+/-0.9 substantially overlap 2.1 hours, but Du (WO2011/003074) also explains a variety of factors that provide for a quicker discharge when using cetirizine as compared to diphenhydramine.  Discharge is not only expected to be faster with cetirizine as explicitly taught, but the actual time to discharge for patients, generally, is not faster than the typical time to discharge per Lopassio.  Overall, in view of the cited prior art as a whole, a faster discharge time for cetirizine as compared to diphenhydramine is not unexpected.  Further, a faster discharge time than 2.1 hours stated by Applicant for diphenhydramine puts us at or substantially near the claimed range.
	Next, with respect to an improvement in patient rated pruritis score, the examiner notes that monitoring pruritis through a known assessment to see if a symptom improves compared to baseline (i.e., when a subject arrives) is not a patentable distinction.  Measuring the intensity of a symptom to see an improvement prior to discharging a subject is logical.

Status of the Claims
	Claims 1-7, 9, and 10 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Du (US2012/0010217), in view of Du (WO2011/003074), in view of Losappio et al., “Acute urticaria presenting in the emergency room of a general hospital,” European Journal of Internal Medicine 25 (2014) 147-150, and in view of Maurer et al., “Validity and responsiveness of the Urticaria Activity and Impact Measure, Ann Allergy Asthma Immunol 120 (2018) 641-647.
	Du (US2012/0010217) teaches treating acute urticaria or angioedema associated with acute allergic reactions by administering cetirizine and levocetirizine. See abstract.  Acute allergic reactions can occur in all age groups. See par. 5.  Pediatric studies with lower dosages are to be conducted in children that are younger than the age of 12 years. See par. 45.  Patients over the age of 12 have been expensively studied as well. See par.’s 39 and 40.  Cetirizine or a salt thereof can be administered in a dose of 10 mg/ml as shown in a hemolysis study. See par. 243.  The preferred amount per ml of liquid is from 3.5 mg to 10 mg. See par. 55.  Cetirizine can be administered in a dose of about 1 mg to about 20 mg daily. See par. 172.  Treatments are needed, particularly for use in the emergency setting. See par. 7.  However, administration is taught to be fast.  In one embodiment, the method entails administration of 10 mg per 60 to 90 seconds. See par. 8.  A goal is to decrease the time for cetirizine to appear in the bloodstream so 
Du (WO2011/003074) teaches injectable cetirizine for treating acute allergic reactions.  Treatment ranges from mild urticaria to anaphylaxis.  Moreover, Du explains advantages of using diphenhydramine versus cetirizine.  Specifically, diphenhydramine is more sedating and as such, cetirizine allows for quicker and safer discharges from an emergency room.  Some reasons for this are the less sedating effect, the ability to conduct earlier cognitive evaluations, less required monitoring, and others. See par.’s 137 and 138.  Additionally, there are adverse events associated with diphenhydramine, including QT prolongation and it desensitizes antibiotics.  As a result, additional monitoring is required as compared to cetirizine.
Losappio explains that the claimed time in an emergency clinic for a subject with acute urticaria is the typical time a subject is known to spend there.  Losappio is applied merely to confirm that the time needed and generally spent in an emergency room for a subject with acute urticaria is 2.5 hours.  This falls within the claimed range of 1.7+0.9 hours.  Losappio also indicates that the onset of urticarial is defined by intensely itching lesions. See p148, 1st full par.  
	Maurer teaches the patient-reported Urticaria Activity Score (UAS), and particularly, the UAS7 is known for measuring the intensity of pruritis and the number of hives and wheals. See p642, 1st par.
a patient rated severity score.  This language amounts to a physician determining whether to discharge a subject by analyzing a primary symptom of a condition.  It is difficult to see how this is a patentable distinction. 
	It would be prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed methods in view of DuUS, DuWO, Losappio, and Maurer to arrive at the claimed methods.  One would have been able to optimize dosages, although the dosages claimed appear to be taught by the prior art.  Further, any salt or isomer of cetirizine is taught for use in treating the same conditions even when concomitant.  Further, the prior art teaches an ability to get the claimed agents in the blood within minutes, which makes the need to remain at any clinic longer than about 1.7 hours unlikely.  More specifically, DuWO teaches specific reasons that using cetirizine will allow for a quicker discharge from a hospital.  Even further, Losappio explains that the claimed length of a stay in an ER actually falls within the average time a patient spends in a clinic or an ER based on length of stay data.  Maurer explains that many urticarial assessments are known to measure the intensity of itch in a subject.  Losappio explains that onset of urticaria is defined by itch.  Thus, using any assessment that quantifies that a patient is not itching as much prior to discharging them is merely noting an improvement and reduction of symptoms before sending them home. Overall, there is a reasonable and predictable expectation of success in treating the claimed subject population with the claimed agents at the claimed dosages in view of the cited prior art and assessing their itch severity before discharging them in a standard amount of time or quicker rate based on the specific teachings for doing so.

Claims 1-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Du (US2011/0004164), in view of Du (WO2011/003074), in view of Losappio et al., “Acute urticaria presenting in the emergency room of a general hospital,” European Journal of Internal Medicine 25 (2014) 147-150, and in view of Maurer et al., “Validity and responsiveness of the Urticaria Activity and Impact Measure, Ann Allergy Asthma Immunol 120 (2018) 641-647.
	Du (US2011/0004164) teaches treating acute urticaria or angioedema associated with acute allergic reactions by administering cetirizine and levocetirizine. See par. 116.  Acute allergic reactions can occur in all age groups. See par. 5.  Pediatric studies with lower dosages are to be conducted in children that are younger than the age of 12 years. See par. 294.  Additionally, Table 2 shows administration of once daily dosage of 5 mg cetirizine for children under 6 years old.      Cetirizine or a salt thereof can be administered in a dosage of 1-20 mg per ml of liquid and most preferred dosages of 2.5-10 mg/ml of liquid. See par. 156.  Cetirizine can be administered in a dose of about 2 mg to about 20 mg.  Treatments are needed, particularly for use in the emergency setting. See par. 7.  Methods include treating acute urticarial and angioedema with injecting. See prior art claim 33.  A dihydrochloride salt is used in an example and it is also referred to as the hydrochloride salt. See par. 240.  The use of any salt form as taught is obvious absent evidence to the contrary.
Du (WO2011/003074) teaches injectable cetirizine for treating acute allergic reactions.  Treatment ranges from mild urticaria to anaphylaxis.  Moreover, Du explains advantages of using diphenhydramine versus cetirizine.  Specifically, diphenhydramine is more sedating and as such, cetirizine allows for quicker and safer discharges from an emergency room.  Some 
Losappio explains that the claimed time in an emergency clinic for a subject with acute urticaria is the typical time a subject is known to spend there.  Losappio is applied merely to confirm that the time needed and generally spent in an emergency room for a subject with acute urticaria is 2.5 hours.  This falls within the claimed range of 1.7+0.9 hours.  Losappio also indicates that the onset of urticarial is defined by intensely itching lesions. See p148, 1st full par.  
	Maurer teaches the patient-reported Urticaria Activity Score (UAS), and particularly, the UAS7 is known for measuring the intensity of pruritis and the number of hives and wheals. See p642, 1st par.
	Applicant has added language to claim 1 that notes that a physician determines whether a subject can be discharged based on a reduction in pruritis as determined by a patient rated severity score.  This language amounts to a physician determining whether to discharge a subject by analyzing a primary symptom of a condition.  It is difficult to see how this is a patentable distinction. 
	It would be prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed methods in view of DuUS, DuWO, Losappio, and Maurer to arrive at the claimed methods.  One would have been able to optimize dosages, although the dosages claimed appear to be taught by the prior art.  Further, any salt or isomer of cetirizine is taught for use in treating the same conditions even when concomitant.  Further, the and assessing their itch severity before discharging them in a standard amount of time or quicker rate based on the specific teachings for doing so.

Claims 1-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Du (US2011/0003781), in view of Du (WO2011/003074), in view of Losappio et al., “Acute urticaria presenting in the emergency room of a general hospital,” European Journal of Internal Medicine 25 (2014) 147-150, and in view of Maurer et al., “Validity and responsiveness of the Urticaria Activity and Impact Measure, Ann Allergy Asthma Immunol 120 (2018) 641-647.
	Du (US2011/0003781) teaches treating symptoms including angioedema and urticarial with a combination including cetirizine and levocetirizine. See abstract and prior art claims 8 and 9.  Both are symptoms of anaphylaxis.  Thus, administration is taught to the same subject 
Du (WO2011/003074) teaches injectable cetirizine for treating acute allergic reactions.  Treatment ranges from mild urticaria to anaphylaxis.  Moreover, Du explains advantages of using diphenhydramine versus cetirizine.  Specifically, diphenhydramine is more sedating and as such, cetirizine allows for quicker and safer discharges from an emergency room.  Some reasons for this are the less sedating effect, the ability to conduct earlier cognitive evaluations, less required monitoring, and others. See par.’s 137 and 138.  Additionally, there are adverse events associated with diphenhydramine, including QT prolongation and it desensitizes antibiotics.  As a result, additional monitoring is required as compared to cetirizine.
Losappio explains that the claimed time in an emergency clinic for a subject with acute urticaria is the typical time a subject is known to spend there.  Losappio is applied merely to confirm that the time needed and generally spent in an emergency room for a subject with acute urticaria is 2.5 hours.  This falls within the claimed range of 1.7+0.9 hours.  Losappio also indicates that the onset of urticarial is defined by intensely itching lesions. See p148, 1st full par.  
	Maurer teaches the patient-reported Urticaria Activity Score (UAS), and particularly, the UAS7 is known for measuring the intensity of pruritis and the number of hives and wheals. See p642, 1st par.
a patient rated severity score.  This language amounts to a physician determining whether to discharge a subject by analyzing a primary symptom of a condition.  It is difficult to see how this is a patentable distinction. 
	It would be prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed methods in view of DuUS, DuWO, Losappio, and Maurer to arrive at the claimed methods.  One would have been able to optimize dosages, although the dosages claimed appear to be taught by the prior art.  Further, any salt or isomer of cetirizine is taught for use in treating the same conditions even when concomitant.  Further, the prior art teaches an ability to get the claimed agents in the blood within minutes, which makes the need to remain at any clinic longer than about 1.7 hours unlikely.  More specifically, DuWO teaches specific reasons that using cetirizine will allow for a quicker discharge from a hospital.  Even further, Losappio explains that the claimed length of a stay in an ER actually falls within the average time a patient spends in a clinic or an ER based on length of stay data.  Maurer explains that many urticarial assessments are known to measure the intensity of itch in a subject.  Losappio explains that onset of urticaria is defined by itch.  Thus, using any assessment that quantifies that a patient is not itching as much prior to discharging them is merely noting an improvement and reduction of symptoms before sending them home. Overall, there is a reasonable and predictable expectation of success in treating the claimed subject population with the claimed agents at the claimed dosages in view of the cited prior art and assessing their itch severity before discharging them in a standard amount of time or quicker rate based on the specific teachings for doing so.

Claims 1-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Du (US2012/0289489), in view of Du (WO2011/003074), in view of Losappio et al., “Acute urticaria presenting in the emergency room of a general hospital,” European Journal of Internal Medicine 25 (2014) 147-150, and in view of Maurer et al., “Validity and responsiveness of the Urticaria Activity and Impact Measure, Ann Allergy Asthma Immunol 120 (2018) 641-647.
Du (US2012/0289489) teaches treating symptoms including angioedema and acute urticaria with a combination including cetirizine and levocetirizine. See par.’s 2 and 11, as well as prior art claims 2 and 3.  Both are symptoms of anaphylaxis and acute allergic reaction.  Thus, administration is taught to the same subject population.  Administration includes a most preferred dosages of 2-25 mg per ml of liquid. See par. 38.  Exemplary patient populations include those from emergency rooms or allergy clinics. See par. 16.   Patients can be over the age of 12. See par. 24.  Additionally, patients under the age of 6 were also treat. See Table2.  Cetirizine or a salt thereof can be used. See par. 36.
Du (WO2011/003074) teaches injectable cetirizine for treating acute allergic reactions.  Treatment ranges from mild urticaria to anaphylaxis.  Moreover, Du explains advantages of using diphenhydramine versus cetirizine.  Specifically, diphenhydramine is more sedating and as such, cetirizine allows for quicker and safer discharges from an emergency room.  Some reasons for this are the less sedating effect, the ability to conduct earlier cognitive evaluations, less required monitoring, and others. See par.’s 137 and 138.  Additionally, there are adverse events associated with diphenhydramine, including QT prolongation and it desensitizes antibiotics.  As a result, additional monitoring is required as compared to cetirizine.
 explains that the claimed time in an emergency clinic for a subject with acute urticaria is the typical time a subject is known to spend there.  Losappio is applied merely to confirm that the time needed and generally spent in an emergency room for a subject with acute urticaria is 2.5 hours.  This falls within the claimed range of 1.7+0.9 hours.  Losappio also indicates that the onset of urticarial is defined by intensely itching lesions. See p148, 1st full par.  
	Maurer teaches the patient-reported Urticaria Activity Score (UAS), and particularly, the UAS7 is known for measuring the intensity of pruritis and the number of hives and wheals. See p642, 1st par.
	Applicant has added language to claim 1 that notes that a physician determines whether a subject can be discharged based on a reduction in pruritis as determined by a patient rated severity score.  This language amounts to a physician determining whether to discharge a subject by analyzing a primary symptom of a condition.  It is difficult to see how this is a patentable distinction. 
	It would be prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed methods in view of DuUS, DuWO, Losappio, and Maurer to arrive at the claimed methods.  One would have been able to optimize dosages, although the dosages claimed appear to be taught by the prior art.  Further, any salt or isomer of cetirizine is taught for use in treating the same conditions even when concomitant.  Further, the prior art teaches an ability to get the claimed agents in the blood within minutes, which makes the need to remain at any clinic longer than about 1.7 hours unlikely.  More specifically, DuWO teaches specific reasons that using cetirizine will allow for a quicker discharge from a hospital.  Even further, Losappio explains that the claimed length of a stay in an ER actually falls within and assessing their itch severity before discharging them in a standard amount of time or quicker rate based on the specific teachings for doing so.

Claims 1-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Du (US2013/0296829), in view of Du (WO2011/003074), in view of Losappio et al., “Acute urticaria presenting in the emergency room of a general hospital,” European Journal of Internal Medicine 25 (2014) 147-150, and in view of Maurer et al., “Validity and responsiveness of the Urticaria Activity and Impact Measure, Ann Allergy Asthma Immunol 120 (2018) 641-647.
Du (US2013/0296829) teaches treating symptoms including angioedema and acute urticaria with a combination including cetirizine and levocetirizine. See abstract.  Both are symptoms of anaphylaxis and acute allergic reaction.  Thus, administration is taught to the same subject population.  Administration includes a most preferred dosages of 2-25 mg per ml of liquid. See par. 38.  Exemplary patient populations include those from emergency rooms or allergy clinics. See par. 16.   Patients can be over the age of 12. See par. 24.  Additionally, 
Du (WO2011/003074) teaches injectable cetirizine for treating acute allergic reactions.  Treatment ranges from mild urticaria to anaphylaxis.  Moreover, Du explains advantages of using diphenhydramine versus cetirizine.  Specifically, diphenhydramine is more sedating and as such, cetirizine allows for quicker and safer discharges from an emergency room.  Some reasons for this are the less sedating effect, the ability to conduct earlier cognitive evaluations, less required monitoring, and others. See par.’s 137 and 138.  Additionally, there are adverse events associated with diphenhydramine, including QT prolongation and it desensitizes antibiotics.  As a result, additional monitoring is required as compared to cetirizine.
Losappio explains that the claimed time in an emergency clinic for a subject with acute urticaria is the typical time a subject is known to spend there.  Losappio is applied merely to confirm that the time needed and generally spent in an emergency room for a subject with acute urticaria is 2.5 hours.  This falls within the claimed range of 1.7+0.9 hours.  Losappio also indicates that the onset of urticarial is defined by intensely itching lesions. See p148, 1st full par.  
	Maurer teaches the patient-reported Urticaria Activity Score (UAS), and particularly, the UAS7 is known for measuring the intensity of pruritis and the number of hives and wheals. See p642, 1st par.
	Applicant has added language to claim 1 that notes that a physician determines whether a subject can be discharged based on a reduction in pruritis as determined by a patient rated severity score.  This language amounts to a physician determining whether to discharge a subject 
	It would be prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed methods in view of DuUS, DuWO, Losappio, and Maurer to arrive at the claimed methods.  One would have been able to optimize dosages, although the dosages claimed appear to be taught by the prior art.  Further, any salt or isomer of cetirizine is taught for use in treating the same conditions even when concomitant.  Further, the prior art teaches an ability to get the claimed agents in the blood within minutes, which makes the need to remain at any clinic longer than about 1.7 hours unlikely.  More specifically, DuWO teaches specific reasons that using cetirizine will allow for a quicker discharge from a hospital.  Even further, Losappio explains that the claimed length of a stay in an ER actually falls within the average time a patient spends in a clinic or an ER based on length of stay data.  Maurer explains that many urticarial assessments are known to measure the intensity of itch in a subject.  Losappio explains that onset of urticaria is defined by itch.  Thus, using any assessment that quantifies that a patient is not itching as much prior to discharging them is merely noting an improvement and reduction of symptoms before sending them home. Overall, there is a reasonable and predictable expectation of success in treating the claimed subject population with the claimed agents at the claimed dosages in view of the cited prior art and assessing their itch severity before discharging them in a standard amount of time or quicker rate based on the specific teachings for doing so.

Claims 1-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Du (US2013/0030010), in view of Du (WO2011/003074), in view of Losappio et al., “Acute urticaria presenting in the emergency room of a general hospital,” European Journal of Internal Medicine 25 (2014) 147-150, and in view of Maurer et al., “Validity and responsiveness of the Urticaria Activity and Impact Measure, Ann Allergy Asthma Immunol 120 (2018) 641-647.
Du (US2013/0030010) teaches treating symptoms including angioedema and acute urticaria with a combination including cetirizine and levocetirizine. See abstract.  Both are symptoms of anaphylaxis and acute allergic reaction.  Thus, administration is taught to the same subject population.  Administration includes a most preferred dosages of 2-25 mg per ml of liquid. See par. 38.  Exemplary patient populations include those from emergency rooms or allergy clinics. See par. 16.   Patients can be over the age of 12. See par. 291, 292.  Additionally, patients under the age of 6 were also treat. See Table2.  Cetirizine or a salt thereof can be used. See par. 36.  Further, cetirizine hydrochloride can be used. See par.’s 9 and 38, e.g.  Salts include almost any salt form and specifically include the hydrochloric form.  
Du (WO2011/003074) teaches injectable cetirizine for treating acute allergic reactions.  Treatment ranges from mild urticaria to anaphylaxis.  Moreover, Du explains advantages of using diphenhydramine versus cetirizine.  Specifically, diphenhydramine is more sedating and as such, cetirizine allows for quicker and safer discharges from an emergency room.  Some reasons for this are the less sedating effect, the ability to conduct earlier cognitive evaluations, less required monitoring, and others. See par.’s 137 and 138.  Additionally, there are adverse events associated with diphenhydramine, including QT prolongation and it desensitizes antibiotics.  As a result, additional monitoring is required as compared to cetirizine.
Losappio explains that the claimed time in an emergency clinic for a subject with acute urticaria is the typical time a subject is known to spend there.  Losappio is applied merely to defined by intensely itching lesions. See p148, 1st full par.  
	Maurer teaches the patient-reported Urticaria Activity Score (UAS), and particularly, the UAS7 is known for measuring the intensity of pruritis and the number of hives and wheals. See p642, 1st par.
	Applicant has added language to claim 1 that notes that a physician determines whether a subject can be discharged based on a reduction in pruritis as determined by a patient rated severity score.  This language amounts to a physician determining whether to discharge a subject by analyzing a primary symptom of a condition.  It is difficult to see how this is a patentable distinction. 
	It would be prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed methods in view of DuUS, DuWO, Losappio, and Maurer to arrive at the claimed methods.  One would have been able to optimize dosages, although the dosages claimed appear to be taught by the prior art.  Further, any salt or isomer of cetirizine is taught for use in treating the same conditions even when concomitant.  Further, the prior art teaches an ability to get the claimed agents in the blood within minutes, which makes the need to remain at any clinic longer than about 1.7 hours unlikely.  More specifically, DuWO teaches specific reasons that using cetirizine will allow for a quicker discharge from a hospital.  Even further, Losappio explains that the claimed length of a stay in an ER actually falls within the average time a patient spends in a clinic or an ER based on length of stay data.  Maurer explains that many urticarial assessments are known to measure the intensity of itch in a subject.  and assessing their itch severity before discharging them in a standard amount of time or quicker rate based on the specific teachings for doing so.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8,513,259, in view of Losappio et al., “Acute urticaria presenting in the emergency room of a general hospital,” European Journal of Internal Medicine 25 (2014) 147-150, in view of Du (WO2011/003074), and in view of Maurer et al., “Validity and responsiveness of the Urticaria Activity and Impact Measure, Ann Allergy Asthma Immunol 120 (2018) 641-647. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘259 patent are directed towards treating the same conditions claimed with the same agents in similar and/or overlapping concentrations and via the same route of administration.  Also see the rejection above with respect to the patent publication of the ‘259 patent.
 explains that the claimed time in an emergency clinic for a subject with acute urticaria is the typical time a subject is known to spend there.  Losappio is applied merely to confirm that the time needed and generally spent in an emergency room for a subject with acute urticaria is 2.5 hours.  This falls within the claimed range of 1.7+0.9 hours.  Losappio also indicates that the onset of urticarial is defined by intensely itching lesions. See p148, 1st full par.  
Du (WO2011/003074) teaches injectable cetirizine for treating acute allergic reactions.  Treatment ranges from mild urticaria to anaphylaxis.  Moreover, Du explains advantages of using diphenhydramine versus cetirizine.  Specifically, diphenhydramine is more sedating and as such, cetirizine allows for quicker and safer discharges from an emergency room.  Some reasons for this are the less sedating effect, the ability to conduct earlier cognitive evaluations, less required monitoring, and others. See par.’s 137 and 138.  Additionally, there are adverse events associated with diphenhydramine, including QT prolongation and it desensitizes antibiotics.  As a result, additional monitoring is required as compared to cetirizine.
	Maurer teaches the patient-reported Urticaria Activity Score (UAS), and particularly, the UAS7 is known for measuring the intensity of pruritis and the number of hives and wheals. See p642, 1st par.
	Applicant has added language to claim 1 that notes that a physician determines whether a subject can be discharged based on a reduction in pruritis as determined by a patient rated severity score.  This language amounts to a physician determining whether to discharge a subject by analyzing a primary symptom of a condition.  It is difficult to see how this is a patentable distinction. 
prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed methods in view of DuUS, DuWO, Losappio, and Maurer to arrive at the claimed methods.  One would have been able to optimize dosages, although the dosages claimed appear to be taught by the prior art.  Further, any salt or isomer of cetirizine is taught for use in treating the same conditions even when concomitant.  Further, the prior art teaches an ability to get the claimed agents in the blood within minutes, which makes the need to remain at any clinic longer than about 1.7 hours unlikely.  More specifically, DuWO teaches specific reasons that using cetirizine will allow for a quicker discharge from a hospital.  Even further, Losappio explains that the claimed length of a stay in an ER actually falls within the average time a patient spends in a clinic or an ER based on length of stay data.  Maurer explains that many urticarial assessments are known to measure the intensity of itch in a subject.  Losappio explains that onset of urticaria is defined by itch.  Thus, using any assessment that quantifies that a patient is not itching as much prior to discharging them is merely noting an improvement and reduction of symptoms before sending them home. Overall, there is a reasonable and predictable expectation of success in treating the claimed subject population with the claimed agents at the claimed dosages in view of the cited prior art and assessing their itch severity before discharging them in a standard amount of time or quicker rate based on the specific teachings for doing so.

Claims 1-7, 9, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8,314,083, in view of Losappio et al., “Acute urticaria presenting in the emergency room of a general hospital,” European Journal of Internal Medicine 25 (2014) 147-150, in view of Du (WO2011/003074), and in view of Maurer et al., “Validity and responsiveness of the Urticaria Activity and Impact Measure, Ann Allergy Asthma Immunol 120 (2018) 641-647. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘083 patent are directed towards treating the same conditions claimed with the same agents in similar and/or overlapping concentrations and via the same route of administration.  Also see the rejection above with respect to the patent publication of the ‘083 patent.
Losappio explains that the claimed time in an emergency clinic for a subject with acute urticaria is the typical time a subject is known to spend there.  Losappio is applied merely to confirm that the time needed and generally spent in an emergency room for a subject with acute urticaria is 2.5 hours.  This falls within the claimed range of 1.7+0.9 hours.  Losappio also indicates that the onset of urticarial is defined by intensely itching lesions. See p148, 1st full par.  
Du (WO2011/003074) teaches injectable cetirizine for treating acute allergic reactions.  Treatment ranges from mild urticaria to anaphylaxis.  Moreover, Du explains advantages of using diphenhydramine versus cetirizine.  Specifically, diphenhydramine is more sedating and as such, cetirizine allows for quicker and safer discharges from an emergency room.  Some reasons for this are the less sedating effect, the ability to conduct earlier cognitive evaluations, less required monitoring, and others. See par.’s 137 and 138.  Additionally, there are adverse events associated with diphenhydramine, including QT prolongation and it desensitizes antibiotics.  As a result, additional monitoring is required as compared to cetirizine.
	Maurer teaches the patient-reported Urticaria Activity Score (UAS), and particularly, the UAS7 is known for measuring the intensity of pruritis and the number of hives and wheals. See p642, 1st par.
a patient rated severity score.  This language amounts to a physician determining whether to discharge a subject by analyzing a primary symptom of a condition.  It is difficult to see how this is a patentable distinction. 
	It would be prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed methods in view of DuUS, DuWO, Losappio, and Maurer to arrive at the claimed methods.  One would have been able to optimize dosages, although the dosages claimed appear to be taught by the prior art.  Further, any salt or isomer of cetirizine is taught for use in treating the same conditions even when concomitant.  Further, the prior art teaches an ability to get the claimed agents in the blood within minutes, which makes the need to remain at any clinic longer than about 1.7 hours unlikely.  More specifically, DuWO teaches specific reasons that using cetirizine will allow for a quicker discharge from a hospital.  Even further, Losappio explains that the claimed length of a stay in an ER actually falls within the average time a patient spends in a clinic or an ER based on length of stay data.  Maurer explains that many urticarial assessments are known to measure the intensity of itch in a subject.  Losappio explains that onset of urticaria is defined by itch.  Thus, using any assessment that quantifies that a patient is not itching as much prior to discharging them is merely noting an improvement and reduction of symptoms before sending them home. Overall, there is a reasonable and predictable expectation of success in treating the claimed subject population with the claimed agents at the claimed dosages in view of the cited prior art and assessing their itch severity before discharging them in a standard amount of time or quicker rate based on the specific teachings for doing so.

Claims 1-7, 9, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8,263,581, in view of Losappio et al., “Acute urticaria presenting in the emergency room of a general hospital,” European Journal of Internal Medicine 25 (2014) 147-150, in view of Du (WO2011/003074), and in view of Maurer et al., “Validity and responsiveness of the Urticaria Activity and Impact Measure, Ann Allergy Asthma Immunol 120 (2018) 641-647. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘581 patent are directed towards treating the same conditions claimed with the same agents in similar and/or overlapping concentrations and via the same route of administration.  Also see the rejection above with respect to the patent publication of the ‘581 patent.
Losappio explains that the claimed time in an emergency clinic for a subject with acute urticaria is the typical time a subject is known to spend there.  Losappio is applied merely to confirm that the time needed and generally spent in an emergency room for a subject with acute urticaria is 2.5 hours.  This falls within the claimed range of 1.7+0.9 hours.  Losappio also indicates that the onset of urticarial is defined by intensely itching lesions. See p148, 1st full par.  
Du (WO2011/003074) teaches injectable cetirizine for treating acute allergic reactions.  Treatment ranges from mild urticaria to anaphylaxis.  Moreover, Du explains advantages of using diphenhydramine versus cetirizine.  Specifically, diphenhydramine is more sedating and as such, cetirizine allows for quicker and safer discharges from an emergency room.  Some reasons for this are the less sedating effect, the ability to conduct earlier cognitive evaluations, less required monitoring, and others. See par.’s 137 and 138.  Additionally, there are adverse 
	Maurer teaches the patient-reported Urticaria Activity Score (UAS), and particularly, the UAS7 is known for measuring the intensity of pruritis and the number of hives and wheals. See p642, 1st par.
	Applicant has added language to claim 1 that notes that a physician determines whether a subject can be discharged based on a reduction in pruritis as determined by a patient rated severity score.  This language amounts to a physician determining whether to discharge a subject by analyzing a primary symptom of a condition.  It is difficult to see how this is a patentable distinction. 
	It would be prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed methods in view of DuUS, DuWO, Losappio, and Maurer to arrive at the claimed methods.  One would have been able to optimize dosages, although the dosages claimed appear to be taught by the prior art.  Further, any salt or isomer of cetirizine is taught for use in treating the same conditions even when concomitant.  Further, the prior art teaches an ability to get the claimed agents in the blood within minutes, which makes the need to remain at any clinic longer than about 1.7 hours unlikely.  More specifically, DuWO teaches specific reasons that using cetirizine will allow for a quicker discharge from a hospital.  Even further, Losappio explains that the claimed length of a stay in an ER actually falls within the average time a patient spends in a clinic or an ER based on length of stay data.  Maurer explains that many urticarial assessments are known to measure the intensity of itch in a subject.  Losappio explains that onset of urticaria is defined by itch.  Thus, using any assessment that quantifies that a patient is not itching as much prior to discharging them is merely noting an and assessing their itch severity before discharging them in a standard amount of time or quicker rate based on the specific teachings for doing so.

Claims 1-7, 9, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,119,771, in view of Losappio et al., “Acute urticaria presenting in the emergency room of a general hospital,” European Journal of Internal Medicine 25 (2014) 147-150, in view of Du (WO2011/003074), and in view of Maurer et al., “Validity and responsiveness of the Urticaria Activity and Impact Measure, Ann Allergy Asthma Immunol 120 (2018) 641-647. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘771 patent are directed towards treating the same conditions claimed with the same agents in similar and/or overlapping concentrations and via the same route of administration.  Also see the rejection above with respect to the patent publication of the ‘771 patent.
Losappio explains that the claimed time in an emergency clinic for a subject with acute urticaria is the typical time a subject is known to spend there.  Losappio is applied merely to confirm that the time needed and generally spent in an emergency room for a subject with acute urticaria is 2.5 hours.  This falls within the claimed range of 1.7+0.9 hours.  Losappio also indicates that the onset of urticarial is defined by intensely itching lesions. See p148, 1st full par.  
Du (WO2011/003074) teaches injectable cetirizine for treating acute allergic reactions.  Treatment ranges from mild urticaria to anaphylaxis.  Moreover, Du explains advantages of using diphenhydramine versus cetirizine.  Specifically, diphenhydramine is more sedating and as such, cetirizine allows for quicker and safer discharges from an emergency room.  Some reasons for this are the less sedating effect, the ability to conduct earlier cognitive evaluations, less required monitoring, and others. See par.’s 137 and 138.  Additionally, there are adverse events associated with diphenhydramine, including QT prolongation and it desensitizes antibiotics.  As a result, additional monitoring is required as compared to cetirizine.
	Maurer teaches the patient-reported Urticaria Activity Score (UAS), and particularly, the UAS7 is known for measuring the intensity of pruritis and the number of hives and wheals. See p642, 1st par.
	Applicant has added language to claim 1 that notes that a physician determines whether a subject can be discharged based on a reduction in pruritis as determined by a patient rated severity score.  This language amounts to a physician determining whether to discharge a subject by analyzing a primary symptom of a condition.  It is difficult to see how this is a patentable distinction. 
	It would be prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed methods in view of DuUS, DuWO, Losappio, and Maurer to arrive at the claimed methods.  One would have been able to optimize dosages, although the dosages claimed appear to be taught by the prior art.  Further, any salt or isomer of cetirizine is taught for use in treating the same conditions even when concomitant.  Further, the prior art teaches an ability to get the claimed agents in the blood within minutes, which makes the need to remain at any clinic longer than about 1.7 hours unlikely.  More specifically, DuWO and assessing their itch severity before discharging them in a standard amount of time or quicker rate based on the specific teachings for doing so.

Claims 1-7, 9, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,161,902, in view of Losappio et al., “Acute urticaria presenting in the emergency room of a general hospital,” European Journal of Internal Medicine 25 (2014) 147-150, in view of Du (WO2011/003074), and in view of Maurer et al., “Validity and responsiveness of the Urticaria Activity and Impact Measure, Ann Allergy Asthma Immunol 120 (2018) 641-647. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘902 patent are directed towards treating the same conditions claimed with the same agents in similar and/or overlapping concentrations and via the same route of administration.  Also see the rejection above with respect to the patent publication of the ‘902 patent.
 explains that the claimed time in an emergency clinic for a subject with acute urticaria is the typical time a subject is known to spend there.  Losappio is applied merely to confirm that the time needed and generally spent in an emergency room for a subject with acute urticaria is 2.5 hours.  This falls within the claimed range of 1.7+0.9 hours.  Losappio also indicates that the onset of urticarial is defined by intensely itching lesions. See p148, 1st full par.  
Du (WO2011/003074) teaches injectable cetirizine for treating acute allergic reactions.  Treatment ranges from mild urticaria to anaphylaxis.  Moreover, Du explains advantages of using diphenhydramine versus cetirizine.  Specifically, diphenhydramine is more sedating and as such, cetirizine allows for quicker and safer discharges from an emergency room.  Some reasons for this are the less sedating effect, the ability to conduct earlier cognitive evaluations, less required monitoring, and others. See par.’s 137 and 138.  Additionally, there are adverse events associated with diphenhydramine, including QT prolongation and it desensitizes antibiotics.  As a result, additional monitoring is required as compared to cetirizine.
	Maurer teaches the patient-reported Urticaria Activity Score (UAS), and particularly, the UAS7 is known for measuring the intensity of pruritis and the number of hives and wheals. See p642, 1st par.
	Applicant has added language to claim 1 that notes that a physician determines whether a subject can be discharged based on a reduction in pruritis as determined by a patient rated severity score.  This language amounts to a physician determining whether to discharge a subject by analyzing a primary symptom of a condition.  It is difficult to see how this is a patentable distinction. 
prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed methods in view of DuUS, DuWO, Losappio, and Maurer to arrive at the claimed methods.  One would have been able to optimize dosages, although the dosages claimed appear to be taught by the prior art.  Further, any salt or isomer of cetirizine is taught for use in treating the same conditions even when concomitant.  Further, the prior art teaches an ability to get the claimed agents in the blood within minutes, which makes the need to remain at any clinic longer than about 1.7 hours unlikely.  More specifically, DuWO teaches specific reasons that using cetirizine will allow for a quicker discharge from a hospital.  Even further, Losappio explains that the claimed length of a stay in an ER actually falls within the average time a patient spends in a clinic or an ER based on length of stay data.  Maurer explains that many urticarial assessments are known to measure the intensity of itch in a subject.  Losappio explains that onset of urticaria is defined by itch.  Thus, using any assessment that quantifies that a patient is not itching as much prior to discharging them is merely noting an improvement and reduction of symptoms before sending them home. Overall, there is a reasonable and predictable expectation of success in treating the claimed subject population with the claimed agents at the claimed dosages in view of the cited prior art and assessing their itch severity before discharging them in a standard amount of time or quicker rate based on the specific teachings for doing so.

Claims 1-7, 9, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,180,090, in view of Losappio et al., “Acute urticaria presenting in the emergency room of a general hospital,” European Journal of Internal Medicine 25 (2014) 147-150, in view of Du (WO2011/003074), and in view of Maurer et al., “Validity and responsiveness of the Urticaria Activity and Impact Measure, Ann Allergy Asthma Immunol 120 (2018) 641-647. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘090 patent are directed towards treating the same conditions claimed with the same agents in similar and/or overlapping concentrations and via the same route of administration.  Also see the rejection above with respect to the patent publication of the ‘090 patent.
Losappio explains that the claimed time in an emergency clinic for a subject with acute urticaria is the typical time a subject is known to spend there.  Losappio is applied merely to confirm that the time needed and generally spent in an emergency room for a subject with acute urticaria is 2.5 hours.  This falls within the claimed range of 1.7+0.9 hours.  Losappio also indicates that the onset of urticarial is defined by intensely itching lesions. See p148, 1st full par.  
Du (WO2011/003074) teaches injectable cetirizine for treating acute allergic reactions.  Treatment ranges from mild urticaria to anaphylaxis.  Moreover, Du explains advantages of using diphenhydramine versus cetirizine.  Specifically, diphenhydramine is more sedating and as such, cetirizine allows for quicker and safer discharges from an emergency room.  Some reasons for this are the less sedating effect, the ability to conduct earlier cognitive evaluations, less required monitoring, and others. See par.’s 137 and 138.  Additionally, there are adverse events associated with diphenhydramine, including QT prolongation and it desensitizes antibiotics.  As a result, additional monitoring is required as compared to cetirizine.
	Maurer teaches the patient-reported Urticaria Activity Score (UAS), and particularly, the UAS7 is known for measuring the intensity of pruritis and the number of hives and wheals. See p642, 1st par.
a patient rated severity score.  This language amounts to a physician determining whether to discharge a subject by analyzing a primary symptom of a condition.  It is difficult to see how this is a patentable distinction. 
	It would be prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed methods in view of DuUS, DuWO, Losappio, and Maurer to arrive at the claimed methods.  One would have been able to optimize dosages, although the dosages claimed appear to be taught by the prior art.  Further, any salt or isomer of cetirizine is taught for use in treating the same conditions even when concomitant.  Further, the prior art teaches an ability to get the claimed agents in the blood within minutes, which makes the need to remain at any clinic longer than about 1.7 hours unlikely.  More specifically, DuWO teaches specific reasons that using cetirizine will allow for a quicker discharge from a hospital.  Even further, Losappio explains that the claimed length of a stay in an ER actually falls within the average time a patient spends in a clinic or an ER based on length of stay data.  Maurer explains that many urticarial assessments are known to measure the intensity of itch in a subject.  Losappio explains that onset of urticaria is defined by itch.  Thus, using any assessment that quantifies that a patient is not itching as much prior to discharging them is merely noting an improvement and reduction of symptoms before sending them home. Overall, there is a reasonable and predictable expectation of success in treating the claimed subject population with the claimed agents at the claimed dosages in view of the cited prior art and assessing their itch severity before discharging them in a standard amount of time or quicker rate based on the specific teachings for doing so.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                   
/JARED BARSKY/Primary Examiner, Art Unit 1628